DETAILED ACTION
Response to Amendment
The April 29, 2022 Amendment has been entered. Claims 1-3, 14-17 are amended. Support for the Amendment is provided by the Applicant’s originally filed disclosure including ¶17-¶24 of the Specification. 
Response to Arguments
The Applicant’s arguments and remarks received April 29, 2022 (“Remarks”) traversing the rejections set forth by the December 29, 2021 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. Claims 2, 3, 14, 15, 16 stand rejected under 35 U.S.C. 112(b); Claims 1, 4-9, 14, 15, 17, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL; Claims 2 and 3 stand rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL; and Claims 10-13, 16, and 19, 20 stand rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL in view of ABD ELHAMID, DAS, and BRUSH.
35 USC § 112
The Applicant contends that the Amendment overcomes the 35 U.S.C. 112(b) rejection of Claims 2, 3, and 14-16. This argument is persuasive in view of the Amendment and the rejection is accordingly withdrawn.
Rejection of Claim 1 under 35 USC § 103 over GOEBEL
Regarding the rejection of Claim 1 over GOEBEL, the Applicant contends that the Amendment specifying the “formed cathode half plate is not a stamped half plate” overcomes the rejection because GOEBEL “only provides nested stamped metal plates in contradistinction to the present claims.” Remarks at 10.
It is respectfully submitted that this argument is not persuasive because the claim language “formed” and “not a stamped half plate” does not limit the structure claimed and instead, is product-by-process claim language that further limits the method of making the claimed structure. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding the rejection of Claims 2 and 3 over GOEBEL, the Applicant contends that GOEBEL and ABD ELHAMID specifically disclose corresponding channels, i.e. lands and ribs, and neither disclose non-corresponding cathode and anode half plates and this concept is unique to the present disclosure. Remarks at 10. To support this argument, the Applicant contends that coolant path 70 of annotated GOEBEL Fig. 3 below are “corresponding” to the cathode flow channels of the active area, and does not meet the claimed language “at least a portion of the coolant distribution area being different from and not corresponding with the cathode flow channels of the active area.”


    PNG
    media_image1.png
    260
    606
    media_image1.png
    Greyscale

Contrary to the Applicant’s argument, coolant path 70 does not “correspond” with the cathode flow channels of the active area, and coolant path 70 is clearly “different from” cathode flow channels of the active area. The Applicant’s disclosure does not provide a special definition for the terms “corresponding” or “different from.” Applying the broadest reasonable interpretation, GOEBEL meets the structure required of the claim. Applicant’s annotated version of GOEBEL Fig. 3 duplicated above for reference clearly conveys that coolant paths 70 are “different from” cathode flow channels of the active area because (1) they are different flow channels isolated from one another by the respective half plates of the assembly; (2) have a different shape than the cathode flow channels 68; and (3) are not aligned vertically with the cathode flow channels. Similarly, Fig. 3 clearly illustrates that coolant paths 70 are “not corresponding with the cathode flow channels of the active area” because the coolant paths 70 are not aligned in the vertical direction with cathode flow path 68, and are of a different shape and position along the horizontal direction of the plate assembly.
¶62 of the Applicant’s Specification, duplicated below for reference, discloses that a coolant active area on the cathode half plate that is different from and not corresponding with the cathode channels may be made by formation methods other than stamping, where stamping provides lands on one side of the plate corresponding with channels on the other side of the plate. 
[0062] In should be understood that at least a portion of the coolant active area 
228 of the formed cathode half plate 202 is different from, and is not constrained to correspond with, the cathode channels 218 of the active area 216. This is facilitated by the formation of the formed cathode half plate 202 by molding or cutting manufacturing methods, which are different from stamping operations, and which stamping operations are otherwise known to provide lands on one side of the plate corresponding with channels on the other side of the plate, and vice- versa. 

Similarly to ¶62 of the instant Specification, GOEBEL Fig. 3 does not have cooling channels formed merely by lands one side of the plate corresponding with channels on the other side, and instead comprises cooling paths 70 formed between anode and cathode channels of the respective half plates of the assembly. 
Rejection of Claim 4 under 35 USC § 103 over GOEBEL
With respect to Claim 4, the Applicant contends that the rib and land features of GOEBEL are dissimilar from the pillars in the hybrid bipolar plate assembly and to further support this argument, the Applicant notes the Specification description of the pillars as circular columns having a diameter of less than 0.2 mm or 1 mm. Citing Specification ¶66. Remarks at 13.
It is respectfully submitted that this argument is not persuasive because (1) the noted features described by Specification ¶66 are not recited in the claim, and (2) the claim language as currently recited merely requires “the support features on the coolant side of the formed cathode half plate include a plurality of pillars extending outwardly from the coolant side of the formed cathode half plate.” A pillar may be of various shapes, and the outwardly extending raised features of GOEBEL are analogous to a pillar given a broadest reasonable interpretation of the term. Merriam-Webster defines “pillar” as “a firm upright support for a superstructure.” See merriam-webster.com definition of pillar, attached. The lands and ribs of GOEBEL are raised structures and accordingly meet the structure required of the claimed pillars extending outwards from the coolant side of the cathode half plate.
Claimed cathode channel pitch of formed cathode half plate
With respect to the claimed cathode channel pitch, the Applicant contends that the claimed range is believed to facilitate very high current density, and the very fine pitch of the present disclosure is believed to provide superior current densities compared to conventional stamped metal bipolar plates. Remarks at 19-20, citing Specification ¶64, ¶95. Accordingly, the Applicant contends that the claimed range of pitch is not obvious over GOEBEL and GOEBEL does not teach or recognize the disclosed criticality of the claimed range.
First, with respect to criticality of the claimed range, while the Applicant discloses certain benefits achieved by the claimed range, criticality within the claimed range compared to a cathode channel pitch outside the claimed range has not been demonstrated by working examples or experimental data with any level of statistical significance. With respect to unexpected results, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Second, GOEBEL discloses the land regions of the respective sub-plates provide mechanical support, and further, the dimensions of the land regions of the respective sub-plates can be adapted to improve heat transfer characteristics (¶26, “Increasing the surface area of the coolant flow path 170 provides for more effective heat transfer”). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the width and height of the lands of the respective sub-plates to provide the desired configuration consistent with the invention of GOEBEL while also providing an optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL.
Claim Interpretation
	The claimed term “pitch” is defined by the Specification to be the sum of the channel width and the land width. Specification at ¶ [0063].
	The claimed term “stamped metal anode half plate” is interpreted to include the product-by-process claim language “stamped.” The term “stamped” pertains to the method of forming the claimed metal anode half plate, stamping, and does not impart any necessary structural limitations to the claimed metal anode half plate.
	The claimed term “formed cathode half plate” is interpreted to include the product-by-process claim language “formed.” The term “formed” pertains to the method of making the claimed cathode half plate and the related “formed half plate” is defined by the Applicant’s Specification ¶ [0010], duplicated below for reference. In view of the Applicant’s definition of a “formed half plate,” the claimed “formed cathode half plate” is interpreted to require a solid plate half with channels formed therein that is typically formed of a carbon composite material but may also be formed of graphite, graphite filled with resin or even machined or etched metals such as stainless steel or titanium. The language “formed” specifically is product-by-process language that does not impart any required structure beyond that incorporated by the Specification definition of “formed half plate.”
[0010] As used herein, the term "formed half plate" refers to a solid plate half with channels formed therein. The formed half plate is typically formed of a carbon composite material but may also be formed of graphite, graphite filled with resin or even machined or etched metals such as stainless steel or titanium. 

	Prior Art
	GOEBEL:		US2005/0058864 to S. Goebel
ABD ELHAMID:	US2005/0244700 to Abd Elhamid et al.
DAS:			U.S. Patent No. 8,623,565 to Das et al.
BRUSH:		US2009/0092886 to Brush et al.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL.

	Regarding Claim 1, GOEBEL discloses a hybrid bipolar plate assembly for a fuel cell (abstract, bipolar plate assembly having a first and second sub-plate), comprising: a formed cathode half plate having a reactant side and a coolant side (second sub-plate on cathode side, abstract, Fig. 3-5 oxidant side 66, 166, 266 and coolant side 70, 170, 270), a feed region (Fig. 2), and a header with a plurality of header apertures (Fig. 2), the reactant side having an active area (Fig. 3-5 active area along cathode 9 in oxidant flow path 68, 168, 268), the active area having a plurality of cathode channels formed therein (Fig. 3-5, 68, 168, 268), the feed region disposed between the active area and the header and having a plurality of feed channels (Fig. 2, channels coupling header feed to cathode channels 68, 168, 268) formed therein and cathode port holes formed therethrough (Fig. 2, port holes connecting the cathode header to cathode supply channels, see also ¶ [0020], [0033]), the feed channels in communication with the cathode channels and the cathode port holes (as required to provide flow from the cathode header to the cathode channels), the coolant side having a coolant distribution area disposed opposite the active area (Fig. 3-5, coolant distribution in channels 70, 170, 270) and support features disposed opposite at least one of the feed region and the active area (including ribs of the nested plates such as the ribs of sub-plate 164), and at least a portion of the coolant distribution area being different from and not corresponding with the cathode flow channels of the active area (Fig. 3-5, for example flow channel 270 for coolant is “different from and not corresponding with the cathode flow channels of the active area” as claimed); 
	and a stamped metal anode half plate (abstract and Fig. 3-5, first sub-plate, for example sub-plates 62, 162, 262) affixed to the formed cathode half plate (as shown by the nested plates of Fig. 3-5), the stamped metal anode half plate having a fuel side and a coolant side (Fig. 3-5, fuel side hydrogen flow channels 66, 166, 266; coolant side channels 70, 170, 270), a feed region (Fig. 2), and a header with a plurality of header apertures (Fig. 2), the fuel side having an active area, the active area having a plurality of anode channels formed therein (Fig. 3-5 along hydrogen channels 66, 166, 266), the feed region disposed between the active area and the header and having a plurality of feed channels formed therein (Fig. 2, ¶[0023] anode flow channels from header to feed region to active region) and anode port holes formed therethrough (Fig. 2, ¶[0023] opening connecting header to feed channel), the feed channels in communication with the anode channels and the anode port holes (Fig. 2, ¶[023] as required to provide anode flow from anode header to anode active area channels), the coolant side having a plurality of lands corresponding with the anode channels (Fig. 4 lands/ribs of plate 164), the lands defining a plurality of coolant channels (coolant channels 70, ¶ [0021]) on the coolant side of the stamped metal anode half plate (Fig. 3-5 coolant paths 70, 170, 270 on coolant side of plates 64, 164, 264), the plurality of lands abutting the coolant side of the formed cathode half plate (Fig. 3-5, nested first and second sub-plates having abutting lands).  
[AltContent: arrow][AltContent: textbox (Header region)][AltContent: oval][AltContent: textbox (Feed region)]
    PNG
    media_image2.png
    511
    779
    media_image2.png
    Greyscale

	
	GOEBEL discloses the formed cathode half plate may be a stamped half plate and is silent with respect to embodiments wherein the formed cathode half plate is not a stamped half plate.
However, the claim language “is not a stamped half plate” is product-by-process claim language. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Accordingly, GOEBEL meets the structure claimed and renders the claimed invention obvious. Furthermore, one of ordinary skill in the art before the time of filing would have understood that a variety of manufacturing methods, including 3D-printing, could be used to make the components of GOEBEL including the cathode half plate.
	Regarding Claim 4, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 1, wherein the support features on the coolant side of the formed cathode half plate include a plurality of pillars extending outwardly from the coolant side of the formed cathode half plate (the rib/land features of the cathode sub-plate are a type of “pillars” as claimed).  
	Regarding Claim 5, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 4, wherein the pillars are spaced apart from one another and arranged in an array (the rib/land features of the cathode sub-plate are a type of “pillars” as claimed and are arranged in an array).    
	Regarding Claim 6, GOEBEL further discloses 6 the hybrid bipolar plate assembly of Claim 4, wherein the support features on the coolant side of the formed cathode half plate include a plurality of support ribs disposed in the coolant distribution area (the nested ribs of first and second sub-plates are each support features disposed in the coolant distribution area).  
	Regarding Claim 7, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 6, wherein the support ribs are spaced apart from and parallel with one another, and the support ribs are oriented along a length of the coolant distribution area (the rib/land features of the cathode sub-plate are support features as claimed and are arranged in an array, and are oriented along a length of the coolant distribution area, as shown by Fig. 3-5).    .  
	Regarding Claim 8, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 7, wherein the support ribs are aligned with every other one of the coolant channels on the coolant side of the stamped metal anode half plate (the rib/land features of the cathode sub-plate are aligned with every other one of the coolant channels on the coolant side of the anode sub-plate as shown by Fig. 3-5). 
	Regarding Claim 9, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 1, wherein the stamped metal anode half plate has a sealing region with a planar perimeter flange (Fig. 1, gaskets or seals 26, 28, 30, and 32).  
	Regarding Claim 14, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 1, wherein the formed cathode half plate has a thickness of between about 0.3 mm and about 1 mm (each of the sub-plates comprise a thickness within the claimed range, col. 4:10-15, thickness of 0.02 inches which converts to 0.5 mm and is within the claimed range).  
	Regarding Claim 15, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 14, wherein the stamped metal anode half plate has a thickness of between about 0.25 mm and about 0.55 mm (each of the sub-plates comprise a thickness within the claimed range, col. 4:10-15, thickness of 0.02 inches which converts to 0.5 mm and is within the claimed range).   
	Regarding Claim 17, GOEBEL further discloses a fuel cell stack comprising: a plurality of membrane electrode assemblies arranged in a stacked configuration (Fig. 1), each of the membrane electrode assemblies having a polymer electrolyte membrane with a cathode and an anode and associated diffusion medium layers (Fig. 1, diffusion layers 34, 36, 38, 40); and a hybrid bipolar plate assembly disposed between adjacent membrane electrode assemblies (Fig. 1, Fig. 2, hybrid plate 60), the hybrid bipolar plate assembly including a formed cathode half plate and a stamped metal anode half plate (as discussed above), the stamped metal anode half plate affixed to the formed cathode half plate (as shown by Fig. 3, 4, 5), the formed cathode half plate having a reactant side and a coolant side (as shown by Fig. 3, 4, 5), a feed region and a header with a plurality of header apertures (as shown by Fig. 2 and as annotated above), the reactant side having an active area, the active area having a plurality of cathode channels formed therein (Fig. 2), the feed region disposed between the active area and the header and having a plurality of feed channels formed therein and cathode port holes formed therethrough (as shown by Fig. 2 wherein port holes are necessarily present to fluidically couple the feed channels to the reactant channels), the feed channels in communication with the cathode channels and the cathode port holes (as discussed above), the coolant side having a coolant distribution area disposed opposite the active area (Fig. 2. Fig. 3-5) and support features (including lands of bipolar half plates as shown by Fig. 3-5) disposed opposite at least one of the feed region and the active area, and at least a portion of the coolant distribution area being different from and not corresponding with the cathode flow channels of the active area (as shown by Fig. 2-5), and the stamped metal anode half plate and affixed to the formed cathode half plate, the stamped metal anode half plate having a fuel side and a coolant side, a feed region, and a header with a plurality of header apertures, the fuel side having an active area, the active area having a plurality of anode channels formed therein (as shown by Fig. 2-5), the feed region disposed between the active area and the header and having a plurality of feed channels (Fig. 2) formed therein and anode port holes formed therethrough (inherently disclosed and necessarily present to fluidically couple the feed regions to the reactant region), the feed channels in communication with the anode channels and the anode port holes, the coolant side having a plurality of lands corresponding with the anode channels (as shown by Fig. 3-5), the lands defining a plurality of coolant channels on the coolant side of the stamped metal anode half plate (as shown by Fig. 3-5), the plurality of lands abutting the coolant side of the formed cathode half plate.  
	GOEBEL discloses the formed cathode half plate may be a stamped half plate and is silent with respect to embodiments wherein the formed cathode half plate is not a stamped half plate.
However, the claim language “is not a stamped half plate” is product-by-process claim language. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Accordingly, GOEBEL meets the structure claimed and renders the claimed invention obvious. Furthermore, one of ordinary skill in the art before the time of filing would have understood that a variety of manufacturing methods, including 3D-printing, could be used to make the components of GOEBEL including the cathode half plate.
	Regarding Claim 18, GOEBEL further discloses the fuel cell stack of Claim 17, wherein each of the membrane electrode assemblies includes a membrane seal (Fig. 1, frame illustrated around MEA 8, 10) and the bipolar plate assembly includes a plate seal, the plate seal disposed between and sealing the formed cathode half plate with the stamped metal anode half plate (Fig. 1 gaskets 26, 28, 30, 32) the membrane seal and the plate seal both circumscribing one of the diffusion medium layers (as shown by Fig. 1, diffusion layers 34, 36, 38, 40), a perimeter edge of the one of the diffusion medium layers spaced apart from each of the membrane seal and the plate seal (as shown by Fig. 1, ¶[0019] gasket or seals 26, 28, 30, 32 around porous gas diffusion sheets 34, 36, 38, 40 and pressed against between plates to form insulating seals).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL.

	Regarding Claim 2, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 1, wherein the cathode channels have a pitch (the channels illustrated by Fig. 3-5 each have a pitch as claimed including a sum of width and land width). The claimed term “pitch” is defined by the Specification to be the sum of the channel width and the land width. Specification at ¶ [0063].
	GOEBEL does not disclose the claimed pitch range of about 1.5 mm or less.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pitch of GOEBEL within the claimed range in order to find and use a workable range of pitch (sum of channel width and land width) to provide the desired flow performance and active area contact for the cathode channels. 
GOEBEL discloses the land regions of the respective sub-plates provide mechanical support, and further, the dimensions of the land regions of the respective sub-plates can be adapted to improve heat transfer characteristics (¶26, “Increasing the surface area of the coolant flow path 170 provides for more effective heat transfer”). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the width and height of the lands of the respective sub-plates to provide the desired configuration consistent with the invention of GOEBEL while also providing an optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL. Accordingly, one of ordinary skill in the art would have found it obvious to adapt the pitch, as claimed, to be within the claimed range, to find a workable range of pitch (sum of land width and channel width) to provide a suitable or optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Here, the general conditions of the claim are known and it would have been obvious for one of ordinary skill in the art to merely select a workable range of pitch for the disclosed cathode channels using nothing more than routine experimentation and ordinary skill. Nothing of record evidences criticality of the claimed range.
	Regarding Claim 3, GOEBEL further discloses the hybrid bipolar plate assembly of Claim 2, wherein the cathode channels have a pitch.
	GOEBEL does not disclose the claimed pitch of about 1 mm.  
GOEBEL discloses the land regions of the respective sub-plates provide mechanical support, and further, the dimensions of the land regions of the respective sub-plates can be adapted to improve heat transfer characteristics (¶26, “Increasing the surface area of the coolant flow path 170 provides for more effective heat transfer”). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the width and height of the lands of the respective sub-plates to provide the desired configuration consistent with the invention of GOEBEL while also providing an optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL. Accordingly, one of ordinary skill in the art would have found it obvious to adapt the pitch, as claimed, to be within the claimed range, to find a workable range of pitch (sum of land width and channel width) to provide a suitable or optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pitch of GOEBEL within the claimed range in order to find and use a workable range of pitch (sum of channel width and land width) to provide the desired flow performance and active area contact for the cathode channels. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Here, the general conditions of the claim are known and it would have been obvious for one of ordinary skill in the art to merely select a workable range of pitch for the disclosed cathode channels using nothing more than routine experimentation and ordinary skill. Nothing of record evidences criticality of the claimed range.
Claims 10-13, 16, and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL in view of ABD ELHAMID, further in view of DAS and BRUSH.

	Regarding Claim 16, GOEBEL further discloses a hybrid bipolar plate assembly for a fuel cell (abstract, Fig. 2), comprising: 
	a formed cathode half plate having a reactant side and a coolant side, a feed region, and a header with a plurality of header apertures, the reactant side having an active area, the active area having a plurality of cathode channels formed therein, the feed region disposed between the active area and the header and having a plurality of feed channels formed therein and cathode port holes formed therethrough, the feed channels in communication with the cathode channels and the cathode port holes, the coolant side having a coolant distribution area disposed opposite the active area and support features disposed opposite at least one of the feed region and the active area, and at least a portion of the coolant distribution area being different from and not corresponding with the cathode flow channels of the active area (each as discussed above with respect to Claim 1), 
	and wherein the support features on the coolant side of the formed cathode half plate include a plurality of pillars extending outwardly from the coolant side of the formed cathode half plate (as discussed above), wherein the formed cathode half plate has a thickness of between about 0.3 mm and about 1 mm (each of the sub-plates comprise a thickness within the claimed range, col. 4:10-15, thickness of 0.02 inches which converts to 0.5 mm and is within the claimed range), 
	a stamped metal anode half plate affixed to the formed cathode half plate, the stamped metal anode half plate having a fuel side and a coolant side, a feed region, and a header with a plurality of header apertures, the fuel side having an active area, the active area having a plurality of anode channels formed therein, the feed region disposed between the active area and the header and having a plurality of feed channels formed therein and anode port holes formed therethrough, the feed channels in communication with the anode channels and the anode port holes, the coolant side having a plurality of lands corresponding with the anode channels, the lands defining a plurality of coolant channels on the coolant side of the stamped metal anode half plate, the plurality of lands abutting the coolant side of the formed cathode half plate (each as discussed above), 
	wherein the stamped metal anode half plate has a sealing region with a planar perimeter flange (as shown by Fig. 1), wherein the stamped metal anode half plate has a thickness of between about 0.25 mm and about 0.55 mm (each of the sub-plates comprise a thickness within the claimed range, col. 4:10-15, thickness of 0.02 inches which converts to 0.5 mm and is within the claimed range) and a plate seal disposed between and sealing the formed cathode half plate with the stamped metal anode half plate, and is also disposed around a perimeter of each of the formed cathode half plate and the stamped metal anode half plate (as shown by Fig. 1, gasket seal around MEA and diffusion layer).  
	GOEBEL does not disclose the claimed pitch range of about 1 mm or less.  
GOEBEL discloses the land regions of the respective sub-plates provide mechanical support, and further, the dimensions of the land regions of the respective sub-plates can be adapted to improve heat transfer characteristics (¶26, “Increasing the surface area of the coolant flow path 170 provides for more effective heat transfer”). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the width and height of the lands of the respective sub-plates to provide the desired configuration consistent with the invention of GOEBEL while also providing an optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL. Accordingly, one of ordinary skill in the art would have found it obvious to adapt the pitch, as claimed, to be within the claimed range, to find a workable range of pitch (sum of land width and channel width) to provide a suitable or optimal level of mechanical support and heat transfer efficiency consistent with the teachings of GOEBEL.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pitch of GOEBEL within the claimed range in order to find and use a workable range of pitch (sum of channel width and land width) to provide the desired flow performance and active area contact for the cathode channels. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Here, the general conditions of the claim are known and it would have been obvious for one of ordinary skill in the art to merely select a workable range of pitch for the disclosed cathode channels using nothing more than routine experimentation and ordinary skill. Nothing of record evidences criticality of the claimed range.
	GOEBEL does not disclose wherein the plurality of anode channels formed in the stamped metal anode half plate includes a plurality of branched feed channels in the feed region of the stamped metal anode half plate and a plurality of linear flow channels oriented along the active area of the stamped metal anode half plate
	DAS discloses a fuel cell comprising a plate with a plurality of anode channels formed in the plate including a plurality of branched feed channels (Fig. 1, branched feed channels 61, 62, 63, 64) and this configuration improved fluid flow in the plate (col. 1 lines 40-50).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to comprise the plurality of anode channels formed in the stamped metal anode half plate includes a plurality of branched feed channels in the feed region of the stamped metal anode half plate, as taught by DAS, and a plurality of linear flow channels oriented along the active area of the stamped metal anode half plate. The motivation for doing so would be to (1) use a known fluid feed channel configuration suitable for delivering fluids to the flow channels in the active area of the cell, and (2) to improve the fluid flow in the cell as taught by DAS.
	GOEBEL also does not disclose wherein the plate seal is formed from one of an elastomer, a compressible graphite, and an epoxy material.
	BRUSH discloses a fuel cell plate seal comprising a bead seal wherein the bead seal comprises compliant layer of elastomer (¶ 12, ¶ 18, ¶ 27), and may be deposited on the bipolar plate, MEA, diffusion layer, or combination thereof (¶ 12) in order to minimize leaks and thickness of a sealing region (¶ 12).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to further comprise a plate seal wherein the plate seal is formed from one of an elastomer, a compressible graphite, and an epoxy material as taught by BRUSH. The motivation for doing so would have been to form a fluid tight seal, minimizing leaks, and minimizing thickness of the sealing region, as taught by BRUSH.
	GOEBEL discloses the stamped metal anode half plate is formed from stainless steel (the sub-plates may be formed of stainless steel, col. 4:10-16), however GOEBEL does not disclose the hybrid bipolar plate assembly wherein the formed cathode half plate is formed from graphite 
	ABD ELHAMID discloses a hybrid bipolar plate assembly wherein the anode plate half is metallic (abstract, ¶ 8-9) and the cathode half plate is a composite formed of graphite (¶ 8-9), thus providing the benefits of both metallic and composite plates (¶ 4-6) including the lower cost of the composite cathode plate and the hydrogen permeation resistance of the anode metallic plate (¶ 4-6).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to comprise the formed cathode half plate is formed from graphite and the stamped metal anode half plate is formed from stainless steel. The motivation for doing so would have been to use known materials suitable for use in hybrid bipolar plates as taught by ABD ELHAMID, and to provide the benefits of both metallic and composite plates (ABD ELHAMID ¶ 4-6) including the lower cost of the composite cathode plate and the hydrogen permeation resistance of the anode metallic plate (ABD ELHAMID ¶ 4-6).
	GOEBEL discloses the formed cathode half plate may be a stamped half plate and is silent with respect to embodiments wherein the formed cathode half plate is not a stamped half plate.
However, the claim language “is not a stamped half plate” is product-by-process claim language. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Accordingly, GOEBEL meets the structure claimed and renders the claimed invention obvious. Furthermore, one of ordinary skill in the art before the time of filing would have understood that a variety of manufacturing methods, including 3D-printing, could be used to make the components of GOEBEL including the cathode half plate.
	Regarding Claim 10, GOEBEL does not disclose wherein the stamped metal anode half plate has a bead feature disposed in the sealing region adjacent to at least one of an anode header aperture and a cathode header aperture.  
	Modifying GOEBEL in view of BRUSH as asserted above results in the claimed invention including wherein the stamped metal anode half plate has a bead feature disposed in the sealing region adjacent to at least one of an anode header aperture and a cathode header aperture (where BRUSH teaches applying the bead seal around headers as shown by Fig. 3A, 3B, and 3C).  
	Regarding Claim 11, GOEBEL does not disclose the plurality of anode channels formed in the stamped metal anode half plate includes a plurality of branched feed channels in the feed region of the stamped metal anode half plate and a plurality of linear flow channels oriented along the active area of the stamped metal anode half plate.  
	However, modifying GOEBEL in view of DAS as asserted above results in the claimed invention including the plurality of anode channels formed in the stamped metal anode half plate includes a plurality of branched feed channels in the feed region of the stamped metal anode half plate and a plurality of linear flow channels oriented along the active area of the stamped metal anode half plate.  
	Regarding Claim 19, GOEBEL does not disclose wherein the membrane seal is formed from an elastomer and disposed around a perimeter of the bipolar plate assembly and each of the header apertures, the membrane seal abutting and sealing with one of the polymer electrolyte membranes.  
	However, modifying GOEBEL in view of BRUSH as asserted above results in the claimed invention including wherein the membrane seal is formed from an elastomer and disposed around a perimeter of the bipolar plate assembly and each of the header apertures, the membrane seal abutting and sealing with one of the polymer electrolyte membranes (where BRUSH teaches sealing the MEA, GDL, and plate periphery including around headers to improve fluid sealing and minimize leaks).  
	Regarding Claim 12, GOEBEL does not disclose the hybrid bipolar plate assembly of Claim 11, wherein there is an elevation change from the branched feed channels in the feed region to the linear flow channels in the active area to cause the lands on the coolant side of the stamped metal anode half plate to abut the coolant side of the formed cathode half plate.  
	However, BRUSH discloses an elevation change from the branched feed channels in the feed region to the linear flow channels in the active area (Fig. 1, Fig. 2, branched feed channels in the plane shown by Fig. 1 feeding to linear flow channels shown in Fig. 2 on a different plane) to cause the lands on the coolant side of the stamped metal anode half plate to abut the coolant side of the formed cathode half plate (as shown by Fig. 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to further comprise an elevation change from the branched feed channels in the feed region to the linear flow channels in the active area to cause the lands on the coolant side of the stamped metal anode half plate to abut the coolant side of the formed cathode half plate.  The motivation for doing so would be to utilize the improved fluid flow distribution of the branched feed channels as taught by BRUSH and utilize a known configuration of branched feed channels and active area channels as taught by BRUSH.
  	Regarding Claim 20, GOEBEL modified in view of BRUSH results in the plate seal being formed from one of an elastomer, a compressible graphite, and an epoxy material, and is also disposed around the perimeter of the bipolar plate assembly.
	GOEBEL does not disclose a portion of the plate seal adjacent one of the header apertures for the anode is narrower than a corresponding portion of the membrane seal adjacent the one of the header apertures for the anode, whereby tunnel flow to the anode port holes is permitted.   
	However, BRUSH discloses portions of plate seal adjacent one of the header apertures for an anode that permits “tunnel flow” (Fig. 3A illustrating flow channels coupling to the header aperture through bead seal 206). While BRUSH is silent with respect to a portion of the plate seal adjacent one of the header apertures for the anode is narrower than a corresponding portion of the membrane seal adjacent the one of the header apertures for the anode, BRUSH does teach that bead sizes, widths, and heights of the composite seal are carefully determined based on location and design of ipolar plate (¶ 27). One of ordinary skill in the art sealing the perimeter of the aperture for the header feed region would have found it obvious to have provided a portion of the plate seal adjacent one of the header apertures for the anode is narrower than a corresponding portion of the membrane seal adjacent the one of the header apertures for the anode. The motivation for doing so would have been to provide a thinner seal region to accommodate the fluid channel connecting to the aperture in a suitable manner to provide an even sealing pressure across the region. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
	Regarding Claim 13, GOEBEL discloses the stamped metal anode half plate is formed from stainless steel (the sub-plates may be formed of stainless steel, col. 4:10-16), however GOEBEL does not disclose the hybrid bipolar plate assembly wherein the formed cathode half plate is formed from graphite 
	ABD ELHAMID discloses a hybrid bipolar plate assembly wherein the anode plate half is metallic (abstract, ¶ 8-9) and the cathode half plate is a composite formed of graphite (¶ 8-9), thus providing the benefits of both metallic and composite plates (¶ 4-6) including the lower cost of the composite cathode plate and the hydrogen permeation resistance of the anode metallic plate (¶ 4-6).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to comprise the formed cathode half plate is formed from graphite and the stamped metal anode half plate is formed from stainless steel. The motivation for doing so would have been to use known materials suitable for use in hybrid bipolar plates as taught by ABD ELHAMID, and to provide the benefits of both metallic and composite plates (ABD ELHAMID ¶ 4-6) including the lower cost of the composite cathode plate and the hydrogen permeation resistance of the anode metallic plate (ABD ELHAMID ¶ 4-6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729